UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1838



JERRY LEE GENT,

                                            Plaintiff - Appellant,

          versus


RADFORD UNIVERSITY, The President and Dean of
the School of Social Work,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-97-91-A)


Submitted:   August 28, 1997          Decided:   September 12, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry L. Gent, Appellant Pro Se. Maureen Riley Matsen, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Lee Gent appeals the district court's dismissal of his

civil complaint for failure to state a claim. In Gent's complaint,

he alleged that Radford University ("the University") denied his

application for admission into a graduate studies program as a form

of discrimination against him on the basis of his disability, in
violation of both the Americans with Disabilities Act, 42 U.S.C.

§ 12132 (1994), and the Rehabilitation Act, 29 U.S.C. § 794 (1994).

Gent also moves to compel the University to explain why female stu-

dents in a specific graduate seminar outnumbered the male students.
As relief, he moves for full-time admission into the University's

graduate program, or in the alternative, for $40,000 in compensa-

tory damages.

     We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the rea-

soning of the district court. Gent v. Radford Univ., No. CA-97-91-A
(W.D. Va. June 19, 1997). Further, we deny Gent's motions to compel

an explanation from the University regarding the gender composition
of one of its graduate seminars and we deny Gent's motion for re-

mand, injunctive relief, or compensatory damages. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED



                                  2